 In the Matter of GENERAL ELECTRIC COMPANYandPATTERN MAKERS'LEAGUE OF NORTH AMERICA, A. F. L.Case No. R-9117.Decided January 23, 1941Jurisdiction:electrical equipment manufacturingindustry.Investigation and Certification of Representatives:existence of question : refusalto accordunionrecognition ;electionnecessary.Unit Appropriate for Collective Bargaining:election directedamong patternmakers to determinewhether or not they desire to constitutea separate unit.Mr. Martin I. Rose,for the Board.Mr. W. R. Burrows,of Schenectady, N. Y., for the Company.Mr. George Q. Lynch,ofWashington, D. C., andMr. ErnestUmpleby,iof Schenectady, N. Y., for the League.Mr. James J. MatlesandMr. Julius Emspale,of New York City, andMr. Leo E. Jandreau,2of Schenectady, N. Y., for the United.Mr. Gilbert V. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 13, 1940, Pattern Makers' League of North America, hereincalled the League, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Electric Company, Schenectady, New York, herein called theCompany, at its Schenectady plant, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnOctober 9, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of. the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-'Series 2, as amended, ordered an investigation and authorized theiUmpleby appeared for Pattern Makers' Association of Schenectady.For purposes ofthis decision,we shall hereinafter refer to this organization and Pattern Makers' Leagueof North Americatogether as the League.2 Jandreau appeared for Local 301 of the United.For purposes of this decision, weshall hereinafter refer to Local 301, and United Electrical,Radio & Machine Workers ofAmerica together as the United.29 N. L. R. B., No. 29.162 GENERAL ELECTRICCOMPANY163Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On October 11, 1940, the Regional Directorissued a notice of hearing, copies of which were duly served upon theCompany, the League, and United Electrical, Radio & Machine Work-ers of America, herein called the United, a labor organization claimingto represent employees of the Company.Pursuant to notice a hearing-was held on October 24, 1940, at Schenectady, New York, before PeterF.Ward, the Trial Examiner duly designated by the -Board.TheBoard was represented by counsel and the Company, the League, andthe United by representatives; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the iulings of the Trial Examiner and finds thatno prejudicial errors were committed.' The rulings are herebyaffirmed.At the conclusion of the hearing the United moved to dis-miss petition of the League.The Trial Examiner reserved decisionon this motion for the Board.On November 12, 1940, the Unitedfiled a brief in support of this motion which the Board-has considered.For reasons hereinafter appearing, the Board hereby denies saidmotion.At the request of the United and pursuant to notice, a hearing washeld before the Board in Washington, D. C., on December 3, 1940, forthe purpose of oral argument.The United and the League appearedby representatives and participated in the argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Electric Company, a New York corporation, with its prin-cipal office at Schenectady, New York, is engaged in the manufactureof electrical equipment.The Company operates plants in severalStates.The present proceeding involves only the Company's Sche-nectady, New York, plant which employs approximately 14,000 pro-duction and maintenance employees.The raw materials, consistingprincipally of steel and' copper, used annually at the Schenectadyplant are valued at approximately $20,000,000.More than 50 per centof such materials are obtained outside the State of New York.Fin-ished products manufactured annually at this plant are valued, -atapproximately $50,000,000.More than 50 per cent of such productsare shipped,,outside the State of New York.33 These findings are based upon a stipulation entered into by counsel for the partiesand Board.413602-42-vol 29-12 164DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE-LABOR ORGANIZATIONS INVOLVED--Pattern Makers' League of North America is a labor organizationaffiliated with the American Federation of Labor. It admits tomembership, through its affiliatePatternMakers'Association ofSchenectady, all pattern makers and pattern makers' apprentices em-ployed at the Company's Schenectady plant.United Electrical, Radio & Machine Workers of North America is a'labor organization affiliated with the Congress of Industrial Organi-zations.It admits Ito membership, through its Local No. 301, employ-ees at theCompany's Schenectady plant.III.THE QUESTION CONCERNING REPRESENTATIONOn December 16,, 1936, a consent election was conducted by theRegionalDirector among the production and maintenance employeesat the Company's Schenectady plant. In the election a majority ofthe employees selected the United as their representative for the pur-poses of collective bargaining.On April 1, 1938, the United and theCompany entered into a contract recognizing the United as the exclu-sive bargaining representative of employees of the company at plantswhere, through a Board election or certification or other appropriatemeans, the United has been selected as the exclusive representative.This contract became immediately effective as to the Schenectadyplant.As modified in 1939 and 1940 it is still in effect.The contractincorporated the existing policy of the Company concerning wages,hours, and working conditions, set up grievance procedure, and pro-vided a plan for future consideration of modifications of the contract.The contract also provided that it shall be in force for 1 year, andthereafter from year toyear unlessone party gives the other party90 days advance written noticeof cancellation.At the time of thehearing, as a result of Board elections, at least 19 plants, including theSchenectady plant of the Company, were covered by this agreement.4In June 1940 Company officials refused to meet with orrecognizea committeeof employees from the pattern shop of the Schenectadyplant.The committee allegedly represented the League and, throughitsthe pattern makers at the plant, numbering 77 persons. TheCompany'sstated reasonfor its refusal is that by virtue of the consentelection andthe contract with the United the Company was con-strained to recognizethe United as the solebargainingagent for all4At most all these plants the unit for collective bargaining is the plant-wide unitincluding pattern makers in those plants where they are employedAt the Fort Wayneplant there is a separate unit for machinists and at the Erie plant there is pending aBoard proceeding involving the question of a separate unit for pattern makers. Since theconsent election in December 1936, the Company, and the United have, considered and.treated the pattern makers at the Schenectady plant as a part of the plant-wide unit. , GENERAL'-ELECTRICCOMPANY,165production and maintenance employees, including the pattern makers,at the plant.Thereafter, in July 1940, the League filed the peti-tion in this proceeding.There was introduced in evidence a report prepared by the Be-'gional Director showing that the' League represented a substantialnumber of the employees in the unit alleged in its petition to beappropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ; UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a , close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe League alleges in its petition that all wood and metal patternmakers employed by the Company at its Schenectady plant constitutea unit appropriate' for the purposes of collective bargaining.TheUnited opposes the separation of these employees from a plant-wideunit, claimed by it to be appropriate, comprising all production andmaintenance employees, including pattern makers, at the Schenectadyplant.The Company employs approximately 14,000 persons at thisplant, of whom 77 are in the unit claimed by the League.The pattern makers employed by the Company at the Schenectadyplant work in one department separate and distinct from other de-partments of the plant.They are a well established and highlyskilled craft, requiring a lengthy apprenticeship.The -League hashad members in the Schenectady plant for the past 35 years andevidence was introduced tending to show that all pattern makersat this plant have been and are members of the League and that none6The Regional Director reported that the League had produced a petition signed by 75of the 77 pattern makers whose names appear on the Company's pay roll of August 8,1940, in which the signers authorized the League to represent themThe Regional Directoralso reported therein that the United had submitted no evidence in support of its claimto represent any employees in the alleged appropriate unitAt the hearing, the United,moved that this portion of the report be stricken from the record on the ground that theRegional Director failed to request the United to submit evidence of this nature.TheTrial Examiner reserved decision on this motion for the Board. '-The Board hereby deniessaid motion noting, however, the evidence introduced at the hearing to show that the Unitedrepresents a substantiar"number of production and maintenance employees ,of'the Companyat the Schenectady plant(' 166DECISIONS- OF NATIONALLABOR I RELATIONS BOARDare members of the United.A committee from the pattern maker's'shop both before and after the consent election in December 1936,and until June 1940, when the Company challenged its authority, hasengaged in numerous conferences with the Company concerninggrievances, working conditions, and wage increases involving the pat-tern makers,, although the shop committee has neither requested or-concluded a written bargaining agreement with the Company.The League was not a party to the consent election agreement whichpreceded the election of December 16, 1936, and its name did notappear upon the ballot used in the election."Pattern makers wereeligible to vote, however, and it appears that 28 persons wrote in thename of the League upon their ballots.°In opposition to the League's petition the United contends that theplant-wide unit in which the election was held and which is coveredby the contract with the Company is appropriate, that it has bar-gained for the pattern makers along with other employees under thecontract,' and that the conferences between the Company and thecommittee from the pattern shop did not constitute real collectivebargaining, but merely reflected the practice of departmental shopcommittees permitted by the contract, to confer with representativesofmanagement.The United, admitting that it has no membersamong the pattern makers, stated that as a matter of policy and inthe interest of general cooperation it has not solicited the member-ship of employees who are members of the League or of other craftorganizations at the plant.Under all the circumstances, including the fact that the members ofthe League, whose history of organization at the plant antedatesthat of the United, did not have an opportunity in the consent elec-tion to vote for the League, the positive showing in the consentelection, as evidenced by the 28 ballots with the name of the Leaguewritten in, that a substantial number of persons desired to be repre-sented by the League, we are of the opinion that the unit used inthe consent election, to which the Company and the United haveapplied their contract, should not be accorded binding effect, and thatthe question of the proper unit for the pattern makers should be deter-mined by the desires of the pattern makers themselves.We shall8The ballots carried the names of the United and the Workers Council, another labororganization organizing on a plant-wide basis.Of the 9,272 ballots cast, 5,111 were forthe United, and 4,033 for the workers Council.'The League contends that in view of the long history of bargaining between the Companyand the pattern makers through their 'committee and the fact that the pattern shop wasorganized under the jurisdiction of the League it did not believe that the results of theelectionwould affect the existing relationship between the patternmakers andthe Com-panyThe League further contends that until June 1940 the right of the pattern makersto bargain as a separate unit had never been challenged in any manner.8The United claims credit for obtaining an increase under the contract for the patternmakers in October 1940. GENERAL ELECTRIC COMPANY167therefore direct that an election be held among the wood and metalpattern makers at the Schenectady plant of the Company to determinewhether they desire to be represented by the League, or by the United,for the purposes of collective bargaining, or by neither.If a majorityof -wood and metal pattern makers vote for the League, they willhave indicated their desire to constitute a separate unit and we shallfind that-the pattern makers constitute a separate appropriate unit andshall certify the League as the exclusive representative thereof. Ifa majority votes for the United we shall consider that the patternmakers desire to form part of the larger unit established in the con-sent election and covered in the contract.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning the representation of em-ployees of the Company can best be resolved by an election by secretballot.The United failed to indicate at the hearing whether or not itdesired to be placed on the ballot if an election should be held amongthe pattern makers.We shall direct that an election by secret ballotbe, held among all pattern makers at the Schenectady plant of the'Company who were employed during the pay-roll period last preced-ing the date of this Direction, with the inclusions and exclusions setforth in the Direction, to determine whether they desire to be repre-sented by the League, or by the United, for purposes of collectivebargaining, or by neither.We shall, however, grant permission tothe United to have its name withdrawn from the ballot, if it so desires,and if it so notifies in writing the Regional Director for the SecondRegion within ten (10) days from the date of this Direction ofElection.Upon the-basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the repre-sentation of, employees of General Electric Company, Schenectady,New York, at its Schenectady plant, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, of 168'DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby-DIRECTED, that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with General Electric Company, Schenectady, New York, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the wood and metal pattern makers employedby said Company at its Schenectady plant during the pay-roll periodlast preceding the date of this Direction, including employees whodid not work during such pay-roll period because they wereill or-onvacation, and employees who were then' or have since been tempo-rarily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether they desire to be repre-sented by Pattern Makers' League of North America, affiliated withthe A. F. of L., or by United Electrical, Radio & Machine Workersof America (C. I. 0.), for the purposes of collective bargaining, orby neither.MR. EDWIN SMITH, dissenting :I dissent from the decision to hold an election among the patternmakers.9Since the consent election of December 1936 the Unitedhas represented the employees of the pattern shop as part, of theplant-wide industrial unit, and since April 1938 these employees havebeen included under a valid, exclusive bargaining contract betweenthe United and the Company covering that unit.Neither the fact that a number of employees of the pattern shopattempted to designate the League in the 1936 election, nor the factthat the United, in- the'interest of harmonious relations, has re-frained from attempts to persuade League members to desert theLeague and join the United and has allowed employees of the pat-tern shop a degree of autonomy, derogates from the appropriateness ofthe presently functioning industrial unit.'°-9 See my dissenting opinion inMatter of Allis-Chalmers Manufacturing Company'andInternational Union, United Automobile Workers of America, Local 248, 4 N.L. R. B. 159.10Although I agree with the position,implicit in the opinion of the majority of theBoard, that the Board is not precluded from finding a different appropriate unit from that-ehich has previously been established by an exclusive bargaining contract,I am constrainedto observe that Mr Leioerson's concurrence in that position is inconsistent with his standIn analogous cases in which he has expressed the view that the Board lacks authority tomake such a determination.(Seeinteralia,Matter of American Can Co.andEngineersLocal No 30 Firemen it Oilers Local No. 56, et al.,13 N. L.R. B. 1252;Matter of WestCoastWood Preserving CompanyandBoommen and Rafters Union, Local 130,'1. W. A:,15 N. L.R. B. 1;Matter of Milton Bradley CompanyandInternational Printing Pressmenand Assistants Union of North America(A. F. L.),15 N. L. R. B. 938.) GENERAL ELECTRIC COMPANY169The acquiescence of the pattern makers over recent years in repre-sentation by the United renders inapplicable the considerations ofearlier organization and bargaining on a craft basis such as have ledme to concur in directions of separate elections for the members ofcrafts."I would dismiss the petition.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONFebruary 10, 1941On January 23, 1941, the `National, Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.'By letter dated February 3, 1941,United Electrical, Radio & Machine Workers of America, pursuantto permission granted in the above-mentioned Decision and Directionof Election, -requested of the Regional Director for the Second Re-gion that its name be removed from the ballot to be used in theelection.Accordingly, the Board hereby amends the Direction ofElection issued on January 23, 1941, by striking therefrom the words"to determine whether they desire to be represented by PatternMakers' League of North America, affiliated with the A. F. of L., orbyUnitedElectrical,Radio & Machine Workers of America(C. I. 0.), for the purposes of collective bargaining, or by neither,"and substituting therefor the words "to determine whether or notthey desire to be represented by Pattern Makers' League of NorthAmerica, affiliated with A. F. of L., for the purposes 'of collectivebargaining."-'n See my concurring opinion inMatter of American Hardware CorporationandUnitedElectrical and Radio Workers of America,4 N. L. R. B. 412.29 N. L.R: B., No. 29a.